Citation Nr: 1243797	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  09-20 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable rating for anxiety reaction.

2.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1945 to March 1956 and from May 1956 to January 1966.

These matters initially came before the Board of Veterans' Appeals (Board) from June 2007 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In the June 2007 decision, the RO denied entitlement to a compensable rating for anxiety reaction.  In the March 2009 decision, the RO denied entitlement to a TDIU.

In his June 2009 substantive appeal (VA Form 9), the Veteran requested a hearing.  In September 2009, he withdrew his hearing request.

In March 2012, the Vice Chairman of the Board granted a motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In April 2012, the Board remanded these matters for further development.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  The Veteran's anxiety reaction is manifested by occasional anxiety, irritability, impaired concentration and memory, nightmares, impaired sleep, and restlessness; GAF scores range from 65 to 85 and psychiatric symptoms are not severe enough to interfere with occupational and social functioning or require continuous medication.

2.  The Veteran completed four years of college and has work experience as a postal clerk; he last worked full time in 1992.

3.  In addition to anxiety reaction, he is service-connected for allergic rhinitis and chronic tonsillitis; the combined evaluation for service-connected disability is 0 percent.  
4.  The Veteran is not precluded from participating in substantially gainful employment due solely to service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for anxiety reaction have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130 Diagnostic Code (DC) 9400 (2012).

2.  The criteria for entitlement to a total disability rating due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letters dated in April 2007 and December 2008, the RO notified the Veteran of the evidence needed to substantiate his claim for an increased (compensable) rating for anxiety reaction and a total disability rating based on individual unemployability.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The claimant has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim, in the April 2007 letter.  

The Court held in Vazquez-Flores v. Peake that 38 U.S.C.A § 5103(a) requires, at a minimum, that the Secretary notify the Veteran that, to substantiate an increased rating claim, the Veteran must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Additionally, the Veteran must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.

Furthermore, the Court directed that as with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation -- e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Id.

The April 2007 and December 2008 letters told the Veteran that evidence of worsening could substantiate the increased rating claim.  He was notified in the April 2007 letter that medical or lay evidence could be submitted to substantiate his increased rating and total disability rating based on individual unemployability claims and was provided with specific examples.  The letters stated that the Veteran could submit letters from individuals who could describe the manner in which his disability had worsened.  

The April 2007 letter explained that disability ratings are determined by applying VA's rating schedule under which the RO would assign a rating from 0 to 100 percent, and that it would consider evidence of the nature of the symptoms of the condition, their severity and duration, and their impact upon employment.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records and all of the identified relevant post-service VA treatment records and private medical records.  In addition, he was afforded VA examinations to assess the severity of his service-connected disability.

During an April 2007 VA examination and on several occasions thereafter, the Veteran reported that he was in receipt of Social Security Administration (SSA) benefits.  However, at the time of the April 2007 VA examination he was 80 years old and he has not reported receipt of any SSA disability benefits.  As any SSA benefits are "old age" benefits and not disability benefits, such records are not relevant to the Veteran's increased rating claim and need not be obtained.  See 42 U.S.C.A. § 402 (West 2002).

In its April 2012 remand, the Board instructed the agency of original jurisdiction (AOJ) to, among other things, have a March 2008 examination report from Dr. Torres translated from Spanish to English and to schedule the Veteran for a VA examination to assess the severity of his service-connected psychiatric disability.  The March 2008 examination report from Dr. Torres has been translated to English and a copy of the translation has been associated with the claims file.  Also, a VA psychiatric examination was conducted in May 2012.  Accordingly, the AOJ substantially complied with all of the Board's April 2012 remand instructions and VA has no further duty to obtain any additional records or conduct additional examinations.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Increased Compensable Evaluation for Anxiety Reaction

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).

When evaluating the level of disability from a mental disorder, VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The schedular criteria for rating psychiatric disabilities incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. §§ 4.125, 4.130.

The Veteran's anxiety reaction is currently rated under 38 C.F.R. § 4.130, DC 9400 as generalized anxiety disorder.  This disability is rated according to the General Rating Formula for Mental Disorders.

Under the General Rating Formula, a noncompensable disability rating is warranted when a mental condition has been formally diagnosed, but the symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  38 C.F.R. § 4.130, DC 9400.

A 10 percent disability rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms are controlled by continuous medication.  Id.

A 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances ( including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004);
Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). 

The Board has considered the Global Assessment of Functioning (GAF) scores assigned during the appeal period.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships.  GAF scores ranging from 71 to 80 indicate that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after a family argument); and that there is no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  Further, GAF scores ranging from 81 to 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, and interest and involvement in a wide range of activities, and indicates that one is socially effective and generally satisfied with life, and has no more than everyday problems or concerns (e.g., an occasional argument with family members).  Id.

However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

During the April 2007 VA examination, the Veteran reported that he had received outpatient psychiatric treatment in service in May 1965 due to a situational anxiety reaction after failing a proficiency test, but that he had never been hospitalized for a psychiatric disability and that he was not receiving any psychiatric treatment at the time of the examination.  Rather, he reportedly never had any serious problems following service other than a bad temper and other physical medical problems, did not experience any gross behavioral or mood problems, and never required further psychiatric treatment following service.  He lived with his wife with whom he had a good relationship, he had three grown children, and spent his time completing chores at home and helping neighbors.  He worked for 17 years with the Postal Service following the military and had been retired since 1993 because he was eligible for retirement due to age or duration of work.

Examination revealed that the Veteran was clean, neatly groomed, and appropriately dressed.  Psychomotor activity and thought process and content were all unremarkable, speech was unremarkable, spontaneous, clear, and coherent, and he was cooperative, friendly, and attentive towards the examiner.  The Veteran's affect was normal, his mood was good, his attention was intact, and he was fully oriented.  There were no delusions, hallucinations, panic attacks, sleep problems, or homicidal/suicidal thoughts, insight and judgment were intact in that the Veteran understood the outcome of his behavior and understood that he had a problem, his intelligence was average, and he did not exhibit any inappropriate or obsessive/ritualistic behavior.  Moreover, he interpreted proverbs appropriately, had good impulse control, maintained minimum personal hygiene, did not have any problems with activities of daily living, and had normal memory.  

Overall, the psychiatrist who conducted the examination concluded that there was no impairment in the Veteran's functioning and that the criteria for a compensable rating under DC 9400 were not met.  The examiner did not provide any psychiatric diagnosis and a GAF score of 80 was assigned.

The March 2008 examination report from Dr. Torres reflects that the Veteran had been employed as a teacher and postal worker following service and that he lived with his spouse and had three children.  He was reportedly "furious" concerning his daughter's divorce and experienced insomnia (4 to 5 hours of sleep each night), "apprehension," muscular tension, and occasional nightmares about experiences in service.  He had received psychiatric treatment in service and approximately 2 or 3 times in the 1970s.  His only prescribed medication at the time of the March 2008 examination was furosemide.

Examination revealed that the Veteran's affect was anxious and that his memory was recently decreased.  However, his thinking was "open," there was no delirium, phobias, or hallucinations, concentration was good, judgment and introspection were adequate, and he was able to perform simple arithmetic calculations.  He was diagnosed as having rule out anxiety not otherwise specified (NOS) and a GAF score of 65 was assigned.

The Veteran reported on "Veteran's Application for Increased Compensation Based on Unemployability" forms (VA Form 21-8940) dated in February 2009 and May 2012 that he had last worked full time in 1992 and that he was prevented from securing or following any substantially gainful occupation due to all of his service-connected disabilities.

A report of a VA psychiatric examination dated in February 2009 reflects that the Veteran reported no further psychiatric treatment, hospitalizations, or diagnoses in the years since service.  He had been married for 52 years and had 3 children whom he saw frequently.  For example, he attended church with his children.  He assisted his wife with chores at home, did not drink, smoke, or use drugs, and was only prescribed non-psychiatric related medications.  Overall, he described his life as "excellent" and he was "very happy."  He again reported that he had been retired from the Postal Service since 1992 and that he was eligible for retirement due to age or duration of work.

An objective examination revealed that the Veteran was clean and neatly groomed and had unremarkable psychomotor activity, speech, and thought process and content.  He was cooperative, relaxed, and attentive towards the examiner, had a normal affect, a good and expansive mood, and intact attention, and did not experience any delusions, hallucinations, panic attacks, or homicidal/suicidal thoughts.  He was fully oriented, had intact judgment and insight in that he understood the outcome of his behavior and understood that he had a problem, had average intelligence, had good impulse control and did not experience any episodes of violence, interpreted proverbs appropriately, and did not exhibit any inappropriate or obsessive/ritualistic behavior.  Furthermore, his memory was normal, he was able to maintain minimum personal hygiene, and he did not experience any problems with activities of daily living.

The psychiatrist who conducted the February 2009 VA examination did not diagnose the Veteran as having any psychiatric disability, assigned a GAF score of 85 (which reflected his functioning over the course of the previous 2 years), indicated that his symptoms did not meet any of the criteria for a compensable rating under DC 9400, and concluded that his symptoms were not severe enough to interfere with occupational and social functioning.

In a September 2009 letter, Dr. Ortiz reported that the Veteran experienced episodes of excessive anxiety, worry, impaired concentration, and irritability, as well as restlessness, fatigue, and muscle tension.  His irritability interfered with his daily living and could have interfered with his occupational tasks or work efficiency before he retired.  He experienced anxiety while driving and became irritable if other drivers did not follow the correct transit rules.  As a result, he had been involved in several motor vehicle accidents.  While he was employed, he experienced "differences with his superiors that caused him to be of bad humor."  Also, he experienced irritability when engaged in discussion with others who had different points of view.  Although he had undergone previous psychiatric evaluations, such treatment was not ongoing.  The Veteran's symptoms had begun in service and even when they were mild or transient, they "could cause occupational or social impairment during periods of significant stress."

A May 2012 VA examination report indicates that the Veteran had not received any outpatient treatment, had not been hospitalized for a psychiatric disability, and was not receiving any psychiatric treatment at the time of the examination.  Also, he had not experienced any psychiatric symptoms over the course of the previous year.  His retirement in 1992 was again described as being due to eligibility by age or duration of work. 

Examination revealed that the Veteran's thought content was slightly impaired in that he experienced preoccupation with one or two topics.  Nevertheless, he was clean, was cooperative towards the examiner, had unremarkable psychomotor activity and thought process, had spontaneous speech, had a normal affect, and had a good mood.  His attention was intact, he was fully oriented, he did not experience any delusions, hallucinations, panic attacks, sleep problems, or homicidal/suicidal thoughts, his judgment and insight were normal in that he understood the outcome of his behavior and understood that he had a problem, and his intelligence was average.  Additionally, he did not exhibit any inappropriate or obsessive/ritualistic behavior, had good impulse control, did not experience any episodes of violence, interpreted proverbs appropriately, had normal memory, was able to maintain minimum personal hygiene, and did not experience any problems with activities of daily living.

The Veteran was diagnosed as having anxiety disorder NOS "x history" and a GAF score of 75 was assigned.  The psychiatrist who conducted the May 2012 VA examination concluded that the Veteran's symptoms did not meet any of the criteria for a compensable rating under DC 9400 and that his symptoms were not severe enough to interfere with occupational and social functioning.

Also, the examiner opined that the Veteran had a neuropsychiatric disability which was likely "(as least as likely as not (50/50 probability)") caused by or a result of service.  This opinion was based on the fact that there was evidence of psychiatric complaints, findings, and treatment during service.  For example, the Veteran was diagnosed as having a situational reaction in October 1965 and rule out anxiety disorder by Dr. Torres in 2008.  In the interval period between his separation from service and 2008, he had not received any psychiatric treatment, was gainfully employed by the Postal Service until 1992, and retired at that time due to eligibility by age and duration of work.  In the years since 2008 he had not pursued further treatment.  Thus, his initial situational reaction (anxiety disorder NOS) in 1965 resolved with a complete remission of symptoms.  

Moreover, in apparent reference to Dr. Ortiz's September 2009 letter, the examiner asserted that Dr. Ortiz lacked the clinical expertise and credentialing to evaluate, diagnose, and/or treat psychiatric disabilities.

The above evidence reflects that a compensable rating for anxiety reaction is not warranted at any time during the appeal period.  Throughout the entire appeal period, the psychiatric symptoms reported by the Veteran have included only occasional anxiety, impaired mood, sleep problems, nightmares, impaired concentration, irritability, and restlessness.  Such symptoms were only reported during the March 2008 evaluation by Dr. Torres and by Dr. Ortiz in his September 2009 letter.  However, during the April 2007, February 2009, and May 2012 VA examinations, the Veteran did not report any psychiatric symptoms and there was no objective evidence of any psychiatric impairment.  Additionally, other than the GAF score of 65 assigned by Dr. Torres, all other GAF scores assigned throughout the appeal period reflect, at most, transient impairment which are expectable reactions to psychosocial stressors.  For example, the GAF score of 85 assigned during the February 2009 VA examination reflected the Veteran's functioning over the course of the previous 2 years.

The Veteran has been retired from the Postal Service since approximately 1992 or 1993.  In his September 2009 letter, Dr Ortiz reported that the Veteran experienced irritability which could have interfered with his occupational tasks or work efficiency before he retired.  He opined that the Veteran's symptoms, even when mild or transient, "could cause occupational or social impairment during periods of significant stress."

It is unclear as to the basis for Dr. Ortiz's opinion as to possible occupational and social impairment due to irritability.  To the extent that it was based upon the Veteran's reports of problems due to psychiatric symptoms while he had been employed, the Veteran is certainly competent to report the symptoms of his psychiatric disability and their effects on occupational functioning.  However, any such reports must be weighed against the objective evidence and their credibility must be assessed.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

The Veteran apparently reported some employment problems due to irritability during his treatment with Dr. Ortiz in that he reportedly experienced "differences with his superiors that caused him to be of bad humor."  Also, he reported on the February 2009 and May 2012 VA Forms 21-8940 that his employment with the Postal Service had ended due to all of his service-connected disabilities, including anxiety reaction.  However, during the April 2007, February 2009, and May 2012 VA examinations he did not report any employment problems due to his service-connected psychiatric disability.  Rather, he reported that he had retired because he was eligible due to age or duration of work.  

In light of the Veteran's inconsistent statements concerning the relationship between his psychiatric disability and the cause of his retirement, the Board concludes that such statements are not credible.  Thus, to the extent that Dr. Ortiz's September 2009 opinion is based upon such reports, his opinion is based upon an inaccurate history and of little probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed); Boggs v. West, 11 Vet. App. 334, 345 (1998); Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

Moreover, the psychiatrists who conducted the February 2009 and May 2012 VA examinations both concluded that based upon examination of the Veteran and a review of his medical records and reported history, his symptoms were not severe enough to interfere with occupational functioning.  The May 2012 examiner specifically referenced Dr. Ortiz's September 2009 letter and asserted that Dr. Ortiz lacked the clinical expertise and credentialing to evaluate, diagnose, and/or treat psychiatric disabilities.

As for social functioning, the Veteran had been married to his wife for 52 years at the time of the February 2009 VA examination.  During the April 2007 and February 2009 VA examinations he reported that he had a good relationship with his wife and children, that he attended church with his family and frequently spent time with his children, and that he spent his time helping his wife and neighbors.  He described his life as "excellent" and was reportedly "very happy" during the February 2009 VA examination.  Although he has reported a bad temper and irritability and Dr. Ortiz opined that such irritability could cause social impairment, such feelings during the appeal period have predominantly been associated with everyday problems or concerns, such as the divorce of his daughter, other drivers failing to follow traffic laws, and being involved in discussions with others who held different points of view.  He has not otherwise reported any social impairment due to his service-connected psychiatric disability and the examiners who conducted the February 2009 and May 2012 VA examinations concluded that his symptoms were not severe enough to interfere with social functioning.  

In sum, although the evidence reflects some symptoms possibly associated with the Veteran's service-connected psychiatric disability (including anxiety, irritability, impaired concentration and memory, nightmares, impaired sleep, restlessness, and impaired thought content), the preponderance of the evidence reflects that any such symptoms do not interfere with occupational and social functioning.  He has not received any substantial psychiatric treatment or experienced any significant psychiatric symptoms in the years since service and there is no evidence of any medication use for psychiatric symptoms at any time during the appeal period.  Overall, the Veteran's symptoms most closely approximate the criteria for a noncompensable rating under DC 9400 and a compensable rating for anxiety reaction is not warranted at any time during the appeal period.  Hence, the appeal must be denied.  38 U.S.C.A. §§ 1151, 5107(b); 38 C.F.R. §§ 4.7, 4.130, DC 9400.

Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

There is no allegation or evidence of exceptional factors in this appeal with regard to the Veteran's service-connected psychiatric disability.  The symptoms of this disability include anxiety, irritability, impaired concentration and memory, nightmares, impaired sleep, restlessness, and impaired thought content.  These symptoms are contemplated by the criteria in DC 9400.  

Total Disability Rating Based on Individual Unemployability

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340 and 4.16(a).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

If a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board must evaluate whether there are circumstances, apart from any nonservice-connected conditions and advancing age, which would justify a total rating based on unemployability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also 38 C.F.R. § 3.321(b)(1) (providing for an extra-schedular disability when there is an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization).

Entitlement to a total rating must be based solely on the impact of the veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  

Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose, 4 Vet. App. at 363. 

The Veteran is service-connected for chronic tonsillitis and allergic rhinitis, in addition to the previously discussed anxiety reaction.  Each disability is rated at 0 percent disabling.  His disability does not meet the percentage requirements of 38 C.F.R. § 4.16(a).  Thus, the issue is whether an extra-schedular rating is for consideration due to the Veteran's inability to secure or follow a substantially gainful occupation due to her service-connected disabilities.  38 C.F.R. § 4.16(b).  

The evidence of record reflects that the Veteran worked as a postal clerk until 1992, when he retired.  He asserts at times that he stopped working due to his service-connected disability, but at other times, he did not report any employment problems due to his psychiatric disability.  See VA examination reports, dated in 2007, 2009, 2012.  At these times, he reported that he retired because he was eligible by age or duration of work.  On VA ear nose and throat examination in April 2007, the Veteran complained of recurrent nasal stuffiness and occasional coughing episodes at night.  However, examination revealed normal findings and no diagnosis was made.  Private and VA treatment records are negative for complaints or findings of allergic rhinitis or tonsillitis.  There is no showing in the record of any significant dysfunction due to service-connected disability.  The long-standing non-compensable evaluations in effect for pertinent disability reflect at most minimal interference with employment capability.  The Veteran's own assertions of inability to work due to service-connected disability are inconsistent with other statements he has made and not a reliable measure of his inability to work due to service-connected disability.  

Based on a review of the entire evidence of record, to include the lay statements of the Veteran and medical evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's service-connected disability is of such severity as to preclude substantially gainful employment.  Following a full and thorough review of the evidence of record, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's service-connected disability renders him unemployable.  The evidence is not in a state of equipoise on that question.  As such, the Veteran's claim for a TDIU is denied. 



ORDER

A compensable rating for anxiety reaction is denied.

A total disability rating based on individual unemployability is denied.  



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


